             Case 3:12-cv-05060-BHS Document 130 Filed 10/01/19 Page 1 of 2



 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 8
     THOMAS W.S. RICHEY,                             CASE NO. C12-5060 BHS
 9
                             Plaintiff,              ORDER GRANTING PLAINTIFF’S
10         v.                                        MOTION TO CONTINUE
                                                     EVIDENTIARY HEARING
11   D. DAHNE,
12                           Defendant.

13

14         This matter comes before the Court on Plaintiff Thomas W.S. Richey’s (“Richey”)

15   motion to continue the evidentiary hearing. Dkt. 126.

16         On September 23, 2019, Richey filed the instant motion requesting a 60-day

17   continuance of the October 17, 2019, hearing because he is in transit and has no access to

18   his legal materials. Id. Although the motion is noted for consideration on October 11,

19   2019, the Court requested an expedited response from Defendant so that the parties and

20   the Court may conserve resources if a continuance is necessary. Dkt. 127. On September

21   30, 2019, Defendant responded and does not oppose the motion. Dkt. 129. Therefore,

22


     ORDER - 1
             Case 3:12-cv-05060-BHS Document 130 Filed 10/01/19 Page 2 of 2



 1   the Court grants the motion and the hearing is rescheduled for December 17, 2019 at

 2   1:30 pm.

 3         IT IS SO ORDERED.

 4         Dated this 1st day of October, 2019.

 5

 6

 7
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
